Filed 2/6/15




                      CERTIFIED FOR PARTIAL PUBLICATION*


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIFTH APPELLATE DISTRICT

GREGORIO LOPEZ et al.,
                                                              Consolidated Case Nos.
        Plaintiffs and Appellants,                             F067609 & F068074

                 v.                                       (Super. Ct. No. 09CECG03603)

ASBURY FRESNO IMPORTS, LLC,
                                                                    OPINION
        Defendant and Respondent.



        APPEAL from a judgment of the Superior Court of Fresno County. Mark Wood
Snauffer, Judge.
        Pritchard and Kay and M. Gregg McKerroll for Plaintiffs and Appellants.
        Dowling Aaron Incorporated, Lynne Thaxter Brown and James D. Burnside for
Defendant and Respondent.
                                           -ooOoo-




*       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts I., II., III., and V. of the Discussion.
       Plaintiffs appeal from the judgment entered against them after a court trial in an
action alleging various violations of consumer protection statutes. We conclude the trial
court correctly determined the alleged violations did not constitute violations of the
consumer protection statutes invoked, or plaintiffs failed to comply with the statutory
prerequisites to recovery. Therefore, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Plaintiffs and appellants, Gregorio and Dominga Lopez, were born in Mexico and
have lived in the United States since 1988. They do not speak or read English well.
When he was about 11 years old, their son David began to help Gregorio with his farm
labor contracting business, translating for him and setting up deals.1 Plaintiffs told David
they would buy him a car because of his help with the business, so, when David was 16,
they all went to Mercedes Benz of Fresno, a Mercedes Benz dealership then owned by
defendant and respondent, Asbury Fresno Imports, LLC, to look at a car David liked.
They spoke with a Spanish-speaking salesman. The cars the dealership had on the lot did
not have the navigation system David wanted; the salesman told the Lopezes the car
David wanted would have to be ordered from out of state and it would take a couple of
weeks. On March 31, 2007, plaintiffs learned the car had arrived at the dealership, but
the Spanish-speaking salesman was not available. They called David to meet them at the
dealership to interpret.
       Plaintiffs spoke with a salesman, Vic, who did not speak Spanish; David translated
for his parents. Plaintiffs filled out a credit application. Vic took the credit application to
the sales manager, who obtained credit reports for both plaintiffs. David explained the
credit reports to his parents. The sales manager then prepared a document referred to as a
“read-back” or “four-square,” which set out the price and monthly payments for the

1     For the sake of clarity, we refer to members of the Lopez family by their first
names. No disrespect is intended.



                                              2.
vehicle based on an interest rate the sales manager estimated plaintiffs would qualify for,
considering their credit scores and other information. Because of plaintiffs’ weak credit
scores and other factors, the sales manager used an interest rate of approximately 20
percent. The salesman took the read-back to plaintiffs and plaintiffs agreed to a price of
$56,000 for the vehicle, with estimated monthly payments of $1,322.80 for 72 months.
Both plaintiffs signed the read-back.
       The sales manager prepared the paperwork for the sale and the salesman then took
the Lopezes to the finance department. David and Gregorio testified the finance manager
said he had a better deal for them; he could get them a lower monthly payment because
the bank would give them a better interest rate if they purchased additional items. They
purchased additional items, including a gap policy designed to pay off any remaining
loan balance if the car was totaled and the automobile insurance was not sufficient to
entirely pay off the loan. The finance manager did not recall the specific transaction with
plaintiffs, but testified he routinely presented buyers with a menu of options to purchase,
explained each optional product, and explained what the base payment would be without
any optional products and what it would be after addition of any optional products the
buyer chose to include. The menu prepared for plaintiffs included the monthly payment
at 10.69 percent interest with and without packages of options. After plaintiffs chose
their options, the finance manager printed out the paperwork and had plaintiffs sign it;
David did not translate the documents.
       Approximately two months after the purchase of the car, David reviewed the
purchase documents and realized the purchase price, including all optional items, totaled
approximately $72,000. He told his parents, who thought the amount was high, but said
it was a really nice car. They took no steps at that time to rescind or otherwise object to
the contract.
       In 2009, the car was damaged beyond repair in an accident. Plaintiffs’ automobile
insurance paid the lender approximately $37,000. That left an unpaid loan balance of

                                             3.
approximately $9,000. When plaintiffs made a claim on the gap policy, they were told
the policy had been canceled. David contacted the dealership, which had no record of
any cancellation. Plaintiffs’ attorney sent a letter to defendant demanding defendant take
certain actions to remedy alleged violations of the Consumers Legal Remedies Act
(CLRA; Civ. Code, § 1750 et seq.)2 within 30 days. Defendant attempted to obtain
further information to resolve the matter, but plaintiffs filed suit 10 days after the letter
was sent. Defendant subsequently paid the balance then remaining on the loan.
       Plaintiffs’ fourth amended complaint contains seven causes of action: intentional
misrepresentation, negligent misrepresentation, concealment, violation of the CLRA,
violation of the Automobile Sales Finance Act (ASFA; § 2981 et seq.), violation of
section 1632, and violation of the unfair competition law (Bus. & Prof. Code, § 17200 et
seq.). After a court trial, judgment was entered in favor of defendant. Defendant then
moved for and was awarded its attorney fees incurred in defending the action, pursuant to
provisions of the ASFA. Plaintiffs’ appeals from the judgment and from the posttrial
order awarding attorney fees have been consolidated.
                                        DISCUSSION
                                              I.*
                                  STANDARD OF REVIEW
       “In general, in reviewing a judgment based upon a statement of decision following
a bench trial, ‘any conflict in the evidence or reasonable inferences to be drawn from the
facts will be resolved in support of the determination of the trial court decision.
[Citations.]’ [Citation.] In a substantial evidence challenge to a judgment, the appellate
court will ‘consider all of the evidence in the light most favorable to the prevailing party,
giving it the benefit of every reasonable inference, and resolving conflicts in support of

2      All further statutory references are to the Civil Code, unless otherwise indicated.
*      See footnote, ante, page 1.



                                               4.
the [findings]. [Citations.]’ [Citation.] We may not reweigh the evidence and are bound
by the trial court’s credibility determinations. [Citations.] Moreover, findings of fact are
liberally construed to support the judgment. [Citation.]” (Estate of Young (2008) 160
Cal. App. 4th 62, 75-76.)
       “[W]here the trier of fact has expressly or implicitly concluded that the party with
the burden of proof did not carry the burden and that party appeals, it is misleading to
characterize the failure-of-proof issue as whether substantial evidence supports the
judgment.” (Sonic Manufacturing Technologies, Inc. v. AAE Systems, Inc. (2011) 196
Cal. App. 4th 456, 465 (Sonic).) “‘[W]here the issue on appeal turns on a failure of proof
at trial, the question for a reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law. [Citations.] Specifically, the
question becomes whether the appellant’s evidence was (1) “uncontradicted and
unimpeached” and (2) “of such a character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.”’ [Citation.]” (Id. at p. 466.)
       “‘Questions of statutory interpretation, and the applicability of a statutory standard
to undisputed facts, present questions of law, which we review de novo. [Citation.]’
[Citation.]” (Cuiellette v. City of Los Angeles (2011) 194 Cal. App. 4th 757, 765.)
                                              II.*
                                            ASFA
       Plaintiffs assert defendant violated the ASFA because the read-back failed to
disclose the interest rate used to calculate the monthly payment. Their argument seems to
be that the read-back constituted a purchase order as that term is defined in section 2981,
subdivision (l), but it failed to disclose the interest rate as required by that subdivision.
       Subdivision (l) of section 2981 provides: “‘Purchase order’ means a sales order,
car reservation, statement of transaction or any other such instrument used in the
*      See footnote, ante, page 1.



                                               5.
conditional sale of a motor vehicle pending execution of a conditional sale contract. The
purchase order shall conform to the disclosure requirements of subdivision (a) of
Section 2982 and Section 2984.1, and subdivision (m) of Section 2982 shall apply.”
       Subdivision (a) of section 2982, in effect in 2007 when the transaction occurred,
required specified disclosures:

       “(a) The contract shall contain the following disclosures, as applicable,
       which shall be labeled ‘itemization of the amount financed:’

              “(1)

                     “(A) The cash price ….

                     “(B) The fee to be retained by the seller for document
                     preparation.

                     “(C) The fee charged by the seller for certifying that the
                     motor vehicle complies with applicable pollution control
                     requirements.

                     “(D) A charge for a theft deterrent device.

                     “(E) A charge for a surface protection product.

                     “(F) Taxes imposed on the sale.

                     “(G) The amount of any optional business partnership
                     automation fee to register or transfer the vehicle ….

                     “(H) The amount charged for a service contract.

                     “(I) The prior credit or lease balance remaining on property
                     being traded in ….

                     “(J) Any charge for an optional debt cancellation agreement.

                     “(K) Any charge for a used vehicle contract cancellation
                     option agreement.

                     “(L) The total cash price, which is the sum of subparagraphs
                     (A) to (K), inclusive. [¶] … [¶]

              “(2) Amounts paid to public officials for the following:


                                            6.
                     “(A) Vehicle license fees.

                     “(B) Registration, transfer, and titling fees.

                     “(C) California tire fees ….

              “(3) The aggregate amount of premiums agreed, upon execution of
              the contract, to be paid for policies of insurance included in the
              contract ….

              “(4) The amount of the state fee for issuance of a certificate of
              compliance, noncompliance, exemption, or waiver pursuant to any
              applicable pollution control statute.

              “(5) A subtotal representing the sum of the foregoing items.

              “(6) The amount of the buyer’s downpayment itemized ….
              [¶] … [¶]

              “(7) The amount of any administrative finance charge, labeled
              ‘prepaid finance charge.’

              “(8) The difference between item (5) and the sum of items (6) and
              (7), labeled ‘amount financed.’”
       Nothing in the 2007 version of subdivision (a) of section 2982 required a purchase
order to include an interest rate. Section 2984.1 required disclosures concerning
insurance on the purchased vehicle. Subdivision (m) of section 2982 pertained to the
manner, method, or terminology in which the disclosures were to be made. Thus, the
premise of plaintiffs’ argument – that a purchase order is required to include disclosure of
the interest rate used to calculate the monthly payments – is not supported by the
authorities plaintiffs cite. Accordingly, regardless whether the read-back constituted a
purchase order, the trial court correctly determined plaintiffs failed to meet their burden
of establishing defendant violated the ASFA by not disclosing the interest rate in the
read-back.
       In their reply brief, plaintiffs argue defendant violated the ASFA by failing to
provide them with a copy of the read-back they signed. They base their argument on
section 2981.9, which provides, in pertinent part: “The conditional sale contract or a

                                             7.
purchase order shall be signed by the buyer or his or her authorized representative and by
the seller or its authorized representative. An exact copy of the contract or purchase
order shall be furnished to the buyer by the seller at the time the buyer and the seller have
signed it. No motor vehicle shall be delivered pursuant to a contract subject to this
chapter until the seller delivers to the buyer a fully executed copy of the conditional sale
contract or purchase order and any vehicle purchase proposal and any credit statement
which the seller has required or requested the buyer to sign and which he or she has
signed during the contract negotiations.”
       “[P]oints raised for the first time in a reply brief on appeal will not be considered,
absent good cause for failure to present them earlier.” (Nordstrom Com. Cases (2010)
186 Cal. App. 4th 576, 583.) Raising points for the first time in a reply brief deprives the
respondent of the opportunity to respond. Plaintiffs have offered no reason for their
failure to raise the issue in their opening brief. Consequently, we decline to consider this
argument.
                                            III.*
                                            CLRA
A.     Violations of statute
       The CLRA sets out 26 “unfair methods of competition and unfair or deceptive acts
or practices” that are unlawful when used in a transaction intended to result in the sale of
goods to a consumer. (§ 1770, subd. (a)(1)-(26).) Plaintiffs contend defendant used four
of these acts or practices in plaintiffs’ vehicle purchase transaction.3 In their opening
brief, plaintiffs set out the four subdivisions defendant allegedly violated and listed a


*      See footnote, ante, page 1.
3      At the time of plaintiffs’ purchase transaction, section 1770, subdivision (a)
contained only 23 proscribed acts or practices, but the four plaintiffs rely on here were
among them. (See Stats. 1996, ch. 684, § 1.)



                                              8.
number of acts they contend violated those subdivisions. They did not, however, identify
which acts or practices allegedly violated which subdivisions of the statute, or
demonstrate how violations were established at trial. In their reply, plaintiffs more
particularly identify the acts that allegedly violated each subdivision of the statute.
       Section 1770, subdivision (a)(9) proscribes “[a]dvertising goods or services with
intent not to sell them as advertised.” Plaintiffs assert they engaged in what they believed
to be final negotiations for the purchase of the vehicle with the salesman, Vic. They were
asked to sign the read-back, which led them to understand it represented the agreement
they had reached for the purchase of the car at a price they were prepared to pay.
       Because the trial court found plaintiffs failed to satisfy their burden of proving
violations of the CLRA, in order to demonstrate reversible error, plaintiffs must establish
that the evidence presented at trial compels a finding in their favor as a matter of law.
(Sonic, supra, 196 Cal.App.4th at p. 466.) Assuming plaintiffs are contending the read-
back itself constituted an advertisement for the sale of the car at the price and on the
terms contained in it, they have not pointed to any uncontroverted evidence that
defendant did not intend to sell the car at that price or on those terms, or that it did not do
so. The trial court found the finance manager subsequently offered plaintiffs optional
items, such as the gap protection and an extended warranty, explained the items to
plaintiffs, and showed them the change in the monthly payment if the items were added.
The finance manager also offered plaintiffs a lower interest rate than that reflected in the
read-back. Plaintiffs chose to purchase some additional items, increasing the total
amount to be paid for the car and increasing the monthly payments over what they would
have been with the same interest rate and no additional items. The trial court rejected
plaintiffs’ testimony that the finance manager offered them a lower interest rate only if
they purchased additional items, since the menu of options he showed them disclosed
what the monthly payment and interest rate would be with no additional items.



                                              9.
       The evidence was conflicting. The trial court found facts favoring defendant’s
version of events. Substantial evidence supported the facts found by the trial court.
Plaintiffs have not demonstrated the evidence compelled a finding in their favor.
       Section 1770, subdivision (a)(13) proscribes “[m]aking false or misleading
statements of fact concerning reasons for, existence of, or amounts of price reductions.”
Plaintiffs assert the finance manager offered them a better deal, but did not disclose the
interest rate used in the read-back was 20.3 percent, they actually qualified for a
10.69 percent rate, and the difference in interest rate allowed defendant to sell plaintiffs
additional items, such as the gap protection and extended warranty, and keep the monthly
payments lower than quoted in the read-back.
       There was no reduction in the price of the car itself. It remained unchanged at
$56,000. The evidence indicated the sales manager estimated the interest rate plaintiffs
might qualify for based on the credit application, the credit reports, other information
plaintiffs provided, and the sales manager’s experience. The finance manager estimated
the interest rate he might be able to obtain based on the credit information, his
experience, and communication with the banks he worked with to find financing. There
was no evidence that plaintiffs actually qualified for any particular interest rate. There
was evidence plaintiffs were aware that the change in estimated interest rate was the
reason for the change in the amount of the monthly payments. David testified his mother
was skeptical when informed they could add extra items to the purchase and still have a
lower monthly payment than reflected in the read-back, but he explained to her the
change in the interest rate and its effect.
       Again, the evidence was conflicting and the trial court found in favor of defendant.
Plaintiffs have not demonstrated there was uncontroverted evidence supporting their
position, compelling a finding in their favor as a matter of law.
       Section 1770, subdivision (a)(16) proscribes “[r]epresenting that the subject of a
transaction has been supplied in accordance with a previous representation when it has

                                              10.
not.” Plaintiffs simply refer back to the discussion of section 1770, subdivision (a)(9)
and (13), to establish a violation of this subdivision. Section 1770, subdivision (a)(18)
proscribes “[m]isrepresenting the authority of a salesperson, representative, or agent to
negotiate the final terms of a transaction with a consumer.” Plaintiffs refer to the
discussion of section 1770, subdivision (a)(9) to establish a violation of this subdivision.
The prior discussions of subdivision (a)(9) and (13) do not demonstrate that evidence
presented at trial compels a finding in plaintiffs’ favor on subdivision (a)(16) and (18).
The evidence was conflicting and the trial court’s findings favored defendant. Plaintiffs
have not demonstrated reversible error.
B.     Compliance with section 1782
       Section 1782 provides that, as a prerequisite to filing an action for violation of the
CLRA, the consumer must give notice of the alleged violations to the potential defendant.
The statute requires that, “[t]hirty days or more prior to the commencement of an action
for damages pursuant to” the CLRA, the consumer must notify the person alleged to have
engaged in unfair or deceptive acts or practices of the particular alleged violations of
section 1770 and “[d]emand that the person correct, repair, replace, or otherwise rectify
the goods or services alleged to be in violation of Section 1770.” (§ 1782, subd. (a).)
Generally, “no action for damages may be maintained … if an appropriate correction,
repair, replacement, or other remedy is given, or agreed to be given within a reasonable
time, to the consumer within 30 days after receipt of the notice.” (Id., subd. (b).) The
consumer may commence an action for injunctive relief without complying with
section 1782, subdivision (a); the consumer may thereafter comply with section 1782,
subdivision (a), and amend the complaint without leave of court to include a request for
damages. (Id., subd. (d).)
       Defendant contended, and the trial court found, that plaintiffs did not comply with
the notice requirements of section 1782. Plaintiffs sent a demand letter to defendant on
September 21, 2009, identifying alleged violations of the CLRA and demanding that

                                             11.
defendant take certain actions to rectify the alleged violations. On October 1, 2009, just
10 days after sending the letter, plaintiffs filed their original complaint in this action.
Plaintiffs assert they followed the procedure outlined in section 1782, subdivision (d), by
initially filing a complaint only for injunctive relief and later filing a first amended
complaint that added a claim for damages. The original complaint they filed, however,
does not bear out this claim.
       The second cause of action of the original complaint attempted to state a cause of
action for violation of the CLRA. It alleged that, on September 21, 2009, plaintiffs
caused a letter to be sent to defendant in compliance with section 1782. Defendant failed
to correct, repair, replace, or otherwise remedy the violations of section 1770 (or agree to
do so), within 30 days of receipt of plaintiffs’ notice. The second cause of action then
alleges: “As a proximate result of the violations of the CLRA by [defendant] …,
Plaintiffs suffered harm, and continues to suffer harm, both economic and non-economic,
in an amount according to proof at the time of trial .…” Plaintiffs further alleged they
were entitled to punitive damages due to defendant’s fraud, attorney fees and costs, and
injunctive relief. The second cause of action also incorporated by reference all the
allegations of the first cause of action for negligent misrepresentation, including its
allegation of damages: “As a result of the misrepresentations and/or omissions of facts,
Plaintiffs suffered harm, and continues to suffer harm, both economic and non-economic,
in an amount according to proof at the time of trial.” The second cause of action of the
first amended complaint, which plaintiffs concede seeks damages for violations of the
CLRA, contains the same allegation as the original complaint that “[a]s a proximate
result of the violations of the CLRA …, Plaintiffs suffered harm, and continues to suffer
harm, both economic and non-economic.”
       Plaintiffs contend the second cause of action of the original complaint sought only
injunctive relief because the prayer on that cause of action did not include a request for



                                              12.
damages. The allegations of the cause of action take precedence over the prayer in
determining the remedies a plaintiff may recover, however.

       “‘Every person who suffers detriment from the unlawful act or omission of
       another, may recover from the person in fault a compensation therefor in
       money, which is called damages.’ [Citation.] The subject matter of an
       action and the issues involved are determinable from the facts alleged
       rather than from the title of the pleading or the character of damage
       recovery suggested in connection with the prayer for relief. [Citations.] In
       defining the relief which may be awarded to plaintiff where an answer in
       the action has been filed, section 580 of the Code of Civil Procedure
       provides that ‘the court may grant him any relief consistent with the case
       made by the complaint and embraced within the issues.’” (Buxbom v.
       Smith (1944) 23 Cal. 2d 535, 542-543, italics added.)
       Thus, because the second cause of action of the original complaint alleged
plaintiffs suffered damages, both economic and non-economic, such damages could have
been awarded even without an explicit request for them in the prayer. We note also that
the prayer on the second cause of action included a general request for “such other and
further relief as the court deems appropriate under the circumstances,” which may be
construed to encompass a request for an award of damages. Consequently, we conclude
plaintiffs’ original complaint did not seek only injunctive relief on the second cause of
action. Plaintiffs failed to comply with the requirements of section 1782; they failed to
allow defendant a full 30 days within which to correct or agree to correct the alleged
violations prior to the filing of an action for damages. Consequently, the trial court did
not err in denying plaintiffs damages on their cause of action for violation of the CLRA.
                                            IV.
                                      SECTION 1632
       In its statement of decision, the trial court found in favor of defendant on
plaintiffs’ claim of violation of section 1632. Section 1632 provides, in part: “Any
person engaged in a trade or business who negotiates primarily in Spanish …, orally or in
writing, in the course of entering into [a conditional sale contract governed by the


                                             13.
provisions of the ASFA], shall deliver to the other party to the contract or agreement and
prior to the execution thereof, a translation of the contract or agreement in the language in
which the contract or agreement was negotiated, which includes a translation of every
term and condition in that contract or agreement.” (Id., subd. (b).) Section 1632 contains
an exception: “This section does not apply to any person engaged in a trade or business
who negotiates primarily in a language other than English, as described by
subdivision (b), if the party with whom he or she is negotiating is a buyer of goods or
services …, and the party negotiates the terms of the contract, lease, or other obligation
through his or her own interpreter. [¶] As used in this subdivision, ‘his or her own
interpreter’ means a person, not a minor, able to speak fluently and read with full
understanding both the English language and any of the languages specified in
subdivision (b) in which the contract or agreement was negotiated, and who is not
employed by, or whose service is made available through, the person engaged in the trade
or business.” (Id., subd. (h).)
       Plaintiffs contend defendant violated this provision by failing to furnish plaintiffs
with a Spanish translation of their purchase contract, which they assert was primarily
negotiated between plaintiffs and defendant in Spanish. They maintain the exception for
a customer using his or her own interpreter does not apply, because the interpreter
plaintiffs provided, their son David, was a minor.
       The trial court found in favor of defendant on this issue, reasoning that David was
the primary negotiator on behalf of plaintiffs, and he negotiated with the English-
speaking representatives of defendant in English. Thus, section 1632 was not applicable
because the transaction was not negotiated primarily in Spanish. We agree that the
contract was not one negotiated primarily in Spanish and therefore was not governed by
section 1632.
       In construing a statute, “‘we look first to the language of the statute, giving effect
to its “plain meaning.”’ [Citations.]” (Burden v. Snowden (1992) 2 Cal. 4th 556, 562.)

                                             14.
By its plain terms, the requirement that the customer be provided with a copy of a foreign
language translation of the contract applies only when the “person engaged in a trade or
business … negotiates primarily in Spanish.” (§ 1632, subd. (b).) In this case, the person
engaged in a trade or business was defendant. On plaintiffs’ first visit to the dealership,
they spoke with a Spanish-speaking salesman and their conversation was in Spanish. It is
undisputed, however, that there was no negotiation of the sale of the vehicle on that
occasion. Plaintiffs looked at the cars available; David expressed interest in a particular
model, but it was not immediately available with the navigation system David wanted.
The salesman told plaintiffs the car, equipped as David wanted, was rare, with only two
available in the country; it would have to be ordered from out of state, which would take
a couple of weeks. There was little or no discussion of price or other terms at that time.
       When the car arrived at defendant’s dealership, the Spanish-speaking salesman
was unavailable. Plaintiffs negotiated the purchase of the vehicle with a salesman and a
finance manager who did not speak Spanish. Defendant’s representatives negotiated in
English. Plaintiffs negotiated in English, through David.
       Section 1632 contemplates a situation in which both parties are using the foreign
language in negotiating the transaction. In that situation, the statute prevents the seller
from suddenly springing on the buyer a contract written in English and expecting the
buyer to sign it without reviewing its terms. The seller is required to provide a translation
of the contract, in the language used to negotiate its terms, for the buyer to review prior to
signing the English version.
       We do not believe the exception in section 1632, subdivision (h), for a party who
brings his or her own interpreter, applies when the seller negotiates in English and the
buyer negotiates in English through the interpreter, as plaintiffs contend. The statute as a
whole applies only when the “person engaged in a trade or business,” in this case the
seller, negotiates primarily in a language other than English. If the buyer brings an
interpreter who negotiates with the seller in English, then the seller does not negotiate

                                             15.
primarily in the foreign language. As we interpret the statute, the exception in
section 1632, subdivision (h), applies when the parties negotiate in the foreign language,
but the buyer is accompanied by an interpreter who can review the written contract in
English and advise the buyer whether it accurately reflects the terms agreed to during
negotiations in the foreign language. In that situation, the statute does not require the
“person engaged in a trade or business” to provide the customer with whom it negotiates
with a copy of the contract translated into the foreign language.
       Defendant did not primarily negotiate the sale of the vehicle to plaintiffs in
Spanish. During negotiations, the parties primarily communicated using English.
Accordingly, section 1632, subdivision (b), did not require defendant to provide plaintiffs
with a Spanish translation of the contract. The trial court correctly concluded plaintiffs
failed to meet their burden of establishing a statutory violation by defendant.
                                             V.*
                                     ATTORNEY FEES
       The only argument plaintiffs make for reversal of the order awarding defendant its
attorney fees is that the judgment in defendant’s favor should be reversed, so the fee
order should also be vacated. Because plaintiffs have not established grounds for reversal
of the judgment, they have not demonstrated any error in the attorney fees award.




*      See footnote, ante, page 1.



                                             16.
                                  DISPOSITION
    The judgment is affirmed. Defendant is entitled to its costs on appeal.

                                                             _____________________
                                                                       DETJEN, J.
WE CONCUR:


_____________________
KANE, Acting P.J.


_____________________
PEÑA, J.




                                        17.